United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3417
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Julio Gonzalez-Lopez,                   *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 18, 2011
                                 Filed: March 28, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Julio Gonzalez-Lopez pleaded guilty to illegally reentering the United States
after having been deported following his prior conviction for an aggravated felony,
in violation of 8 U.S.C. §§ 1326(a), (b)(2). The district court1 sentenced Gonzalez-
Lopez to 50 months in prison and two years of supervised release, and he appeals.
Counsel seeks to withdraw, and has filed a brief under Anders v. California, 386 U.S.
738 (1967), in which he argues that the sentence is unreasonable because the court
improperly weighed the sentencing factors listed in 18 U.S.C. § 3553(a).

      1
       The HONORABLE LINDA R. READE, Chief Judge, United States District
Court for the Northern District of Iowa.
       Reviewing the sentence for abuse of discretion, see Gall v. United States, 552
U.S. 38, 51 (2007), we conclude that Gonzalez-Lopez has not rebutted the
presumption of reasonableness that attaches to his within-Guidelines-range sentence,
and we find nothing suggesting any misapplication of the section 3553(a) factors, see
United States v. Feemster, 572 F.3d 455, 461-2 (8th Cir. 2009) (en banc); United
States v. Garcia, 512 F.3d 1004, 1006 (8th Cir. 2008). Further, having reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

       Accordingly, we affirm the district court’s judgment, and we grant counsel’s
motion to withdraw, subject to counsel informing Gonzalez-Lopez about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                         -2-